Case 2:18-cv-06339-KM-CLW Document 62 Filed 11/02/20 Page 1 of 3 PageID: 1772




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


PRE-SETTLEMENT FINANCE, LLC,

         Plaintiff,
                                                       Civ. No. 18-06339 (KM) (CLW)
         v.
                                                                OPINION
THERESA M. ELLIS and SCOTT A.
ZUKOWSKI,

         Defendants.


KEVIN MCNULTY, U.S.D.J.:
         Pro se Defendant Theresa Ellis moves for reconsideration under Local
Civil Rule 7.1(i) of this Court’s summary judgment opinion and order (DE 56,
57; see also Pre-Settlement Fin., LLC v. Ellis, Civ. No. 18-06339, 2020 WL
5743036 (D.N.J. Sept. 24, 2020)). 1 For the following reasons, Ellis’s motion (DE
59) is DENIED.
    I.   BACKGROUND
         The facts are set forth more fully in the Court’s prior opinion. Pre-
Settlement Fin., 2020 WL 5743036, at *1–2. Ellis and Scott Zukowski sued
Ellis’s former employer, and Ellis contracted with Pre-Settlement Finance, LLC
(“PSF”) for litigation financing. The agreement provided that PSF would be
compensated from the settlement proceeds if the matter settled. The matter
settled, but PSF never received payment from Ellis. So PSF sued Ellis and
Zukowski, asserting multiple claims. The parties all moved for summary
judgment, and the Court granted PSF summary judgment on its breach of
contract claim but held that “judgment on that claim precludes relief on its
remaining claims.” Id. at *2. Accordingly, PSF’s motion was granted as to its



1        “DE” refers to docket entries in this case.
         “Mot.” refers to Ellis’s Motion for Reconsideration (DE 59).
Case 2:18-cv-06339-KM-CLW Document 62 Filed 11/02/20 Page 2 of 3 PageID: 1773




breach of contract claim (Count 1) and denied as to the remaining claims, while
Ellis’s and Zukowski’s motions were denied as to Count 1 and granted as to the
remaining claims.
    II.     DISCUSSION
          A. Standard of Review
            “While the Federal Rules of Civil Procedure do not expressly recognize
motions for reconsideration, the Local Civil Rules governing the District of New
Jersey do provide for such review.” Dunn v. Reed Grp., LLC, Civ. No. 08-1632,
2010 WL 174861, at *1 (D.N.J. Jan. 13, 2020) (internal quotations marks and
citations omitted). Local Civil Rule 7.1(i) allows a party to seek reconsideration
of decision if there are “matters or controlling decisions which counsel believes
the Judge . . . has overlooked.” L. Civ. R. 7.1(i). The party must generally show
“(1) an intervening change in the controlling law; (2) the availability of new
evidence that was not available when the court [made its initial decision]; or (3)
the need to correct a clear error of law or fact or to prevent manifest injustice.”
Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).
          B. Analysis
            Ellis presents no persuasive basis for reconsideration.
            First, Ellis seems to argue that the Court incorrectly found Zukowski
liable for the breach of contract claim (Count 1), when that claim was asserted
only against Ellis as the party who contracted with PSF. (Mot. at 6, 8–9; see
also DE 1 ¶¶ 56–70.) 2 The opinion is explicit, however, that PSF “alleg[ed]
breach of contract against Ellis (Count 1)” and “PSF is entitled to summary
judgment on its breach of contract claim against Ellis (Count 1).” Pre-
Settlement Fin., 2020 WL 5743036, at *2, 4. True, the opinion and order also
denied summary judgment in favor of Zukowski on Count 1. Id. at *1, 7; DE



2       I set aside the issue of Ellis’s standing to object to what she interprets as a
finding of liability against Zukowski. Cf. Sanchez-Garcia v. United States, 802 F. App’x
37, 40 (3d Cir. 2020). The problem would be easily remedied by permitting Zukowski
to join in the motion.


                                             2
Case 2:18-cv-06339-KM-CLW Document 62 Filed 11/02/20 Page 3 of 3 PageID: 1774




57, at 1. But the opinion and order did so because Zukowski moved for
summary judgment on all claims, and the Court is obligated to dispose of all
motions that are made. (DE 52, at 2, 5.) Regardless, the final judgment form
which PSF submitted pursuant to the Court’s order makes is plain that
judgment on Count 1 is entered only against Ellis. (DE 58.) Thus, there is no
need to correct the opinion or order.
       Second, Ellis contends that the Court erred in granting summary
judgment against herself and in favor PSF on Count 1. For support, she
rehashes arguments from her summary judgment briefing or voices her
disagreement with the Court’s conclusions. (Mot. at 9–12.) “A party seeking
reconsideration must show more than a disagreement with the Court’s
decision, and recapitulation of the cases and arguments considered by the
court before rendering its original decision fails to carry the moving party’s
burden.” Bowers v. Nat’l Collegiate Athletic Ass’n, 130 F. Supp. 2d 610, 612–13
(D.N.J. 2001) (quoting G-69 v. Degnan, 748 F. Supp. 274, 275 (D.N.J. 1990)).
No grounds overlooked by the Court, or new grounds which could not have
been asserted earlier, are proffered.
III.   CONCLUSION
       For the reasons set forth above, the motion for reconsideration is denied.
A separate order will issue.
Dated: November 2, 2020


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                        3
